        Case 3:20-cv-00617-BAJ-EWD      Document 11     04/16/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


  KEVIN TIFFITH CIVIL ACTION

  VERSUS

  ANDREW SAUL, NO. 20-00617-BAJ-EWD
  Social Security Commissioner

                             RULING AND ORDER

      Before the Court is Defendant's Rule 12(b)(l), 12(b)(2), And 12(b)(5) Motion To

Dismiss (Doc. 3). On January 4, 2021, the Magistrate Judge issued a Report and

Recommendation recommending that Defendants Motion be granted, and that


Plaintiffs claims be dismissed without prejudice for lack of subject matter

jurisdiction. (Doc. 8). Plaintiff does not object to the Magistrate Judge's

recommendation.


      Having carefully considered Defendant s Motion, the Court APPROVES the

Magistrate Judge's Report and Recommendation and ADOPTS it as the Court's

opinion in this matter.


      Accordingly,

      IT IS ORDERED that Defendant's Rule 12(b)(l), 12(b)(2), And 12(b)(5)

Motion To Dismiss (Doc. 3) be and is hereby GRANTED.

      IT IS FURTHER ORDERED that Plaintiffs claims be and hereby are

DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.
 Case 3:20-cv-00617-BAJ-EWD      Document 11   04/16/21 Page 2 of 2




Judgment shall be entered separately.


                        Baton Rouge, Louisiana, this day of April, 2021




                               JUDGE BRIA^ A. JACKSON
                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA
